                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:18-CV-312-RJC-DSC

    SHEILA KILGO,                        )
                                         )
          Plaintiff,                     )
                                         )
    v.                                   )
                                         )
                                                             ORDER
    ANDREW SAUL,1                        )
    Acting Commissioner of Social        )
    Security,                            )
                                         )
          Defendant.                     )
    ____________________________________ )



        THIS MATTER comes before the Court on the parties’ cross Motions for

Summary Judgment, (Doc. Nos. 11, 13); the Magistrate Judge’s Memorandum and

Recommendation (“M&R”), (Doc. No. 19); and Plaintiff’s Objections to the M&R, (Doc.

No. 20). The motions are ripe for adjudication.

I.      BACKGROUND

        A. Procedural Background

        Plaintiff Sheila Kilgo (“Plaintiff”) seeks judicial review of Nancy A. Berryhill’s

(“Defendant” or “Commissioner”) denial of her social security claim. Plaintiff filed an

application for Disability Insurance Benefits under Title II of the Social Security Act



1Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019.
Under Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be
substituted for Nancy A. Berryhill as the defendant in this suit. No further action is
necessary under section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

                                             1
(“SSA”) on August 26, 2014, and an application for supplemental security income

under Title XVI of the SSA on August 27, 2014, alleging a disability onset date of

September 5, 2016. (Doc. Nos. 10 to 10-1: Administrative Record (“Tr.”) at 17, 44).

Her application was denied first on December 9, 2014, (Tr. 132), and upon

reconsideration on March 30, 2015. (Tr. 143, 151). Plaintiff filed a timely request for

a hearing on May 22, 2015, (Tr. 161), and an administrative hearing was held by an

administrative law judge (“ALJ”) on April 3, 2017. (Tr. 35).

      Following this hearing, the ALJ found that Plaintiff was not disabled under

the SSA. (Tr. 14–34). Plaintiff requested a review of the ALJ’s decision, but the

Appeals Council denied Plaintiff’s request for review. (Tr. 1). After having exhausted

her administrative remedies, Plaintiff now seeks judicial review of Defendant’s denial

of her social security claim in this Court.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was disabled under Sections

216(i), 223(d), and 1614(a)(e)(A) of the SSA. (Tr. 17). To establish entitlement to

benefits, Plaintiff has the burden of proving that she was disabled within the meaning

of the SSA.2 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that

her disability began on September 5, 2016, due to a combination of physical and




2 Under the SSA, 42 U.S.C. § 301, et seq., the term “disability” is defined as an
“inability to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than
12 months.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C.
§ 423(d)(1)(A)).
                                              2
mental impairments.

      After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 28–29). In

reaching his conclusion, the ALJ used the five-step sequential evaluation process

established by the Social Security Administration for determining if a person is

disabled. The Fourth Circuit has described the five-steps as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.

Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite her limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”). In this case, the ALJ determined at the fifth

step that Plaintiff was not disabled. (Tr. 27–29).

      In reaching his decision, the ALJ first concluded at steps one through three

that Plaintiff was not employed, that she suffered from severe physical and mental




                                          3
impairments,3 and that her impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 19–22). Therefore, the

ALJ examined the evidence of Plaintiff’s impairments and made a finding as to

Plaintiff’s Residual Functional Capacity (“RFC”). The ALJ found that Plaintiff

     has the [RFC] to perform medium work . . . except that [she] can
     occasionally climb, and can frequently, but not constantly, handle and
     finger with her bilateral upper extremities. [She] must avoid
     concentrated exposure to fume and hazards such as heights. [She] can
     perform simple, routine, repetitive tasks, in a stable environment at a
     nonproductive pace. [She] would be off tasks for 9% of the time for an
     eight-hour workday.

(Tr. 23). Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could

not perform the work in which she had previously been employed. (Tr. 27). Therefore,

the ALJ proceeded to the fifth and final step of the process: determining whether,

given the limitations embodied in her RFC, Plaintiff could perform any work that

existed in significant numbers in the national economy. (Tr. 27–28). To make that

determination, the ALJ relied on the testimony of a Vocational Expert (“VE”). The

VE testified that Plaintiff could perform at least three representative occupations

that exist in significant numbers in the national economy (Tr. 28, 58–59). All of these

jobs involve medium exertion according to the DOT.4 The ALJ accepted the VE’s




3  The ALJ concluded that Plaintiff has the following severe impairments:
degenerative disc disease, cervical radiculitis, status post multiple cardiac stents,
hypertension, obesity, chronic obstructive pulmonary disease (“COPD”), carpal
tunnel syndrome, anxiety, and depression. (Tr. 19).
4 Medium work is defined as follows:


      Medium work involves lifting no more than 50 pounds at a time with
      frequent lifting or carrying of objects weighing up to 25 pounds. If
                                          4
testimony and concluded that Plaintiff’s impairments did not prevent her from

working; consequently, Plaintiff’s application for Title II benefits was denied. (Tr.

27–29).

II.   STANDARD OF REVIEW

      The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled her lawful duty

in her determination that Plaintiff was not disabled under the SSA. See 42 U.S.C.

§§ 405(g) and 1382(c).

      The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th

Cir. 1992) (per curiam). The district court does not review a final decision of the

Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986); King

v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner] as to

any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).

In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence” has been



      someone can do medium work, we determine that he or she can also do
      sedentary and light work.

20 C.F.R. § 404.1567.


                                           5
defined as being “more than a scintilla and [do]ing more than creat[ing] a suspicion

of the existence of a fact to be established. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” 782 F.2d 1176,

1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).

       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again, nor to substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith v. Schweiker, 795 F.2d at 345; Blalock, 483

F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the

outcome–so long as there is “substantial evidence” in the record to support the final

decision below. Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff alleges that the ALJ failed to (1) provide a sufficient explanation of

the RFC assessment by not describing how the RFC limitations were appropriate and

how they accounted for Plaintiff’s impairments, and (2) properly weigh Plaintiff’s

testimony by failing to consider Social Security Ruling 16-3p. The Court agrees with

Plaintiff’s first allegation of error, and therefore, remands on this basis.

       Plaintiff argues that the ALJ failed to provide a logical bridge between the

evidence and his conclusion that Plaintiff could perform medium work at a



                                            6
nonproductive pace. According to Social Security Ruling 96-8p, ALJs must provide a

“narrative discussion describing how the evidence supports each conclusion, citing

specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily

activities, observations).” Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (quoting

SSR 96-8p, 61 Fed. Reg. 34,474, 34,478 (July 2, 1996)). In the absence of a narrative

discussion, district courts are not to mine the record to find support for an ALJ’s

unexplained decision. Brown v. Colvin, No. 14-2106, 639 F. App’x 921, 923 (4th Cir.

2016). Additionally, the ALJ is required to “build an accurate and logical bridge from

the evidence to his conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016).

The Fourth Circuit has established that, without sufficient explanation, the logical

bridge between an RFC finding and the evidence is absent, and meaningful review is

frustrated. Thomas v. Berryhill, 916 F.3d 307, 311 (4th Cir. 2019), as amended (Feb.

22, 2019). Remand for failure to perform an explicit function-by-function analysis

“may be appropriate . . . where an ALJ fails to assess a claimant's capacity to perform

relevant functions, despite contradictory evidence in the record, or where other

inadequacies in the ALJ's analysis frustrate meaningful review.” Mascio, 780 F.3d

at 636.

      Here, the Court finds that the ALJ did not provide a sufficient explanation for

his RFC conclusion, thus failing to construct a logical bridge between the evidence

and his conclusion. At the hearing, Plaintiff testified that she is unable to stand for

more than an hour at a time. (Tr. 49). Plaintiff further testified that she cannot walk

more than 100 yards or lift more than 10 pounds without surgery. (Tr. 44–46, 48–



                                           7
49). Plaintiff admitted that medication helps alleviate some of her issues but also

indicated that the side effects, including drowsiness, prevent her from being able to

work. (Tr. 46–47).

      The ALJ considered medical testimony by non-consulting physician Perry

Caviness, giving it “great weight [due to its] consisten[cy] with the medical record as

a whole.” (Tr. 26). The ALJ viewed the physician’s testimony as consistent with

evidence that Plaintiff’s pain “has been controlled with medications” and that she

“has a long history of medication non-compliance” for her heart condition, combined

with her being “able to work since her alleged onset date.” (Tr. 26).         The ALJ

subsequently agreed with the physician’s testimony and indicated that Plaintiff is

“only capable of less than the full range of medium work.” (Tr. 27). Here, at Step

Three, the ALJ found that Plaintiff’s RFC allows her to perform medium work with

some exceptions as to climbing and handling and fingering with her bilateral upper

extremities, along with an avoidance of concentrated exposure to fume and hazards.

(Tr. 23). The ALJ further concluded that Plaintiff can perform “simple, routine,

repetitive tasks, in a stable environment at a nonproductive pace.” (Id.).

      Here, the Court determines that the ALJ’s discussion of the limitations

encompassed in Plaintiff’s RFC assessment is lacking.          Throughout the ALJ’s

discussion of Plaintiff’s subjective testimony and the objective medical evidence, there

is little explanation as to why Plaintiff can perform medium work at a nonproductive

pace. (Tr. 23–26). The ALJ adopted the physician’s testimony without explaining

why. In fact, the ALJ merely summarized and restated the testimony given by



                                           8
Plaintiff and Dr. Caviness before concluding that Plaintiff could work positions

requiring a medium exertional level, along with some limitations regarding her

physical abilities.   There is no “function-by-function assessment of [Plaintiff’s]

individual physical and mental capacities” present in the decision. See SSR 96-8p,

61 Fed. Reg. at 34,476. For example, the VE testified that a hypothetical individual

who needs two extra ten-minute breaks beyond one’s regular scheduled breaks would

be precluded from working. (Tr. 60). The VE further testified that, if such an

individual were unable to sustain attention, concentration, pace, and persistence for

a continuous two-hour period, the individual would be unable to work. (Tr. 59–60).

Nowhere in the ALJ’s decision is there discussion of the VE’s testimony as to these

thresholds.

      The ALJ indicated that Plaintiff can perform “simple, routine, repetitive tasks,

in a stable environment at a nonproductive pace.” (Tr. 23). This conclusion is

unsubstantiated by anything in the opinion. The ALJ points to no medical records or

evidence as to what necessitates a “nonproductive pace,” nor does he define what that

term means.    (Tr. 23–27).   Accordingly, no logical bridge was built between his

conclusion and the evidence, and therefore, the RFC assessment fails under the

Thomas standard. As the Fourth Circuit found in Thomas, the Court here concludes

that the ALJ provided insufficient “information [for the Court] to understand what

those terms mean.” See Thomas, 916 F.3d at 312. This omission makes it “difficult,




                                          9
if not impossible, for [the Court] to assess whether their inclusion in [Plaintiff’s] RFC

is supported by substantial evidence.”5 Id.

      It is not the role of the Court to speculate as to the ALJ’s findings or his

justifications. Fox v. Colvin, 632 F. App’x 750, 755 (4th Cir. 2015). This oversight is

reminiscent of the actions taken by the ALJ in Fox v. Colvin, 632 F. App’x 750 (2015),

where an ALJ provided insufficient reasons for discrediting the treating physician’s

opinion. 632 F. App’x 750, 756 (4th Cir. 2015). The Fourth Circuit found “[s]uch a

cursory and conclusory analysis [to] not provide any reason, let alone a good reason,

why the ALJ concluded that [the physician’s] opinion was inconsistent” with other

medical evidence. Id. Likewise, the Court determines in the instant case that the

ALJ omitted proper justification for his decision and remands on that error.

IV.   CONCLUSION

      The Court remands on Plaintiff’s first allegation of error, but the ALJ should

further note Plaintiff’s other objection to his decision on remand. On remand, the

ALJ should more fully explain why Plaintiff is capable of performing medium work

at a nonproduction pace despite the VE testimony indicating that such work would

be precluded.




5 The M&R concluded that there was substantial evidence to support the
Commissioner’s decision. (Doc. No. 19 at 5–9). However, the M&R focuses in
pertinent part almost entirely on the Commissioner’s decision to weigh the testifying
physician’s testimony as more convincing than Plaintiff’s subjective testimony. (Doc.
No. 6–9). The M&R—issued prior to Thomas becoming binding, published, Fourth
Circuit precedent—provides little discussion of the ALJ’s use of the phrase
“nonproductive pace” in the RFC assessment, which warrants remand under Thomas.
See Thomas, 916 F.3d 307.
                                           10
IT IS THEREFORE ORDERED THAT:

    1. The Court DECLINES TO ADOPT the M&R, (Doc. No. 19);

    2. Plaintiff’s Motion for Summary Judgment, (Doc. No. 11), is

       GRANTED;

    3. Defendant’s Motion for Summary Judgment, (Doc. No. 13), is

       DENIED;

    4. This matter is REMANDED for a new hearing consistent with this

       Order; and

    5. The Clerk of Court is directed to close this case.



                                Signed: August 7, 2019




                                 11
